Title: From James Madison to Thomas Farmar, 31 March 1806
From: Madison, James
To: Farmar, Thomas


                    
                        Sir.
                        Dept. of State, March 31. 1806.
                    
                    I have received the letter which you wrote me on the 11th. inst. by direction of the Committee appointed by a general meeting of the Merchants of New York. The solicitude of those engaged in foreign commerce at the present crisis which led to the application, could not fail to awaken the regret that the course of mercantile operations could not in all cases be regulated by a more precise knowledge of the prospect of foreign occurrences. But you are doubtless sensible that a communication of the features of that prospect (which if not multiplied & varied with the multiplied variations incident to it, must itself become a source of miscalculation) would exceed the duty & the responsibility of any government, as it would frequently the rules of prudence if the task were less impracticable. It is only therefore in peculiar cases, where the existance, or the decided approach of events deeply affecting the interests of the whole or particular classes of Citizens, may be known to the Government, and not within the general means of conjecture & anticipation, that special notifications can be required either according to expediency or usage. And it is a just subject of congratulation in this Country, that such is the degree of publicity given by the ordinary vehicles of circulation, to foreign occurrences & appearances, and such the capacity of our mercantile fellow Citizens for appreciating them that that intelligent portion of the community is, as little dependent, in the U. States on the notifications of the Govt., as in any Country whatever.
                    Persuaded Sir, that the justness of these remarks will at once be perceived, I make no other apology for limiting the answer to your enquiries,

to a general assurance of the disposition of the President to give to every class of Citizens the proper information which it may lie with the Executive to afford; and to an intimation, that whatever embarrassments or risks may be incident to particular branches of commerce, the occasion is not of a character to justify the Government in undertaking to predict or define them. I have only to add that the delay in acknowledging your letter has proceeded from other duties pressing both as to time & importance. It was possible also that the interval might have produced the means of a more satisfactory answer to particular articles of your enquiry. I am &c.
                    
                        James Madison.
                    
                